JUSTICE EID,
concurring in the judgment in part and dissenting in part.
117 I would largely affirm the court of appeals, but on a much narrower ground than the majority. The majority goes far beyond the court of appeals' opinion by holding that the Secretary may not issue a rule that deviates from the $200 limitation under any cireumstances. But Sempson holds that the Secretary must deviate from that rule in a certain category of cases (involving small-scale issue committees), and contemplates that a bright-line rule would govern such cases. Sampson v. Buescher, 625 F.3d 1247, 1261 (10th Cir.2010). Because the majority has removed the rulemaking option from the Secretary's authority, the only means left for Colorado to discover where that line falls is post-hoc adjudication-that is, determining, through case-by-case adjudication, whether the small-scale issue committee in question is "sufficiently similar" to the one at issue in Sampson to warrant being excused from certain reporting requirements. Maj. op. 12 n. 3. Because this scenario raises serious concerns under the First Amendment, I cannot join the majority's rationale.1
1 18 For the majority, this is an easy case. First, the majority determines that Sampson was an as-applied challenge, and that therefore the Tenth Circuit did not invalidate the $200 limitation contained in Article XXVIII in all of its possible applications. Maj. op. T11. It then determines that because the $200 limitation "remain[s] enforceable," any *239rule that the Secretary might issue that is inconsistent with the $200 limitation-even a one dollar deviation-must be invalid. Id. at T1 12, 14 n. 9. Finally, it concludes that because Rule 4.1's limitation of $5,000 is plainly different from $200, Rule 4.1 must be invalid. Id. at I 14.
[ 19 In fact, although there has been much argument in this case over the seope of Sompson, the case is largely irrelevant under the majority's analysis. According to the majority, "Regardless of the constitutional ambiguities created by Sampson, Gessler does not have authority to promulgate rules that are contrary to law. Accordingly, to the extent that Rule 4.1 conflicts with article XXVIII or section 1-45-108, the ambiguities created by Sampson are immaterial to our analysis." Maj. op. 19 n. 5. Under the majority's reasoning, the case before us was over before it began.
120 But this case is a simple one only because of the majority's misstep in reasoning. No one, including the Secretary, disputes that Sampson was an as-applied challenge, and that therefore the $200 limitation was not invalidated in all possible applications. See Sampson, 625 F.3d at 1254 (describing plaintiffs' First Amendment challenge as "as-applied"). But Sampson did invalidate the $200 limitation with regard to some applications-namely, small-scale issue committees for whom "the financial burden of state regulation on [their] freedom of association approaches or exceeds the value of their financial contributions to their political effort." 625 F.3d at 1261. Therefore, the $200 limitation "remain[s] enforceable," to use the majority's terminology, maj. op. 112, only to the extent that it was not rendered unenforceable by order of the Tenth Cireuit in Sampson. The question is thus not whether Rule 4.1 conflicts with the $200 limitation in any manner, as it surely does, but rather whether Rule 4.1 accurately describes the set of cireumstances under which the Tenth Cireuit ruled that the $200 limitation could not be enforced. See Ada v. Guam Soc. of Obstetricians and Gynecologists, 506 U.S. 1011, 113 S.Ct. 633, 633, 121 L.Ed.2d 564 (1992) (Scalia, J., dissenting from the denial of the petition for certiora-vi) ("'The practical effect of holding a statute unconstitutional 'as applied is to prevent its future application in a similar context." (emphasis added)).
1 21 I agree with the court of appeals that Rule 4.1 goes beyond what was compelled by Sampson in two limited respects. Colo. Common Cause v. Gessler, 2012 COA 147, 125, - P.3d --. As the court below pointed out, Sampson distinguished large-scale issue committees from the case before it, 625 F.3d at 1261, and Rule 4.1 does not preserve the $200 limitation with regard to those committees. G@Gessler, 125. The court of appeals further observed (as do the majority and dissenting opinions here, maj. op. 115; diss. op. 145) that Sampson did not require that small-scale issue committees be relieved of retrospective reporting requirements under section 1-45-108, C.R.S. (2013), id.-a proposition with which I also agree. Based on these deviations, the court of appeals concluded that Rule 4.1 went beyond Sampson. Id. at T 27 ("[Rule 4.1] invalidates the requirements imposed on issue committees far beyond the reach of Sampson" and therefore "the Secretary exceeded his authority and the rule must be set aside as void.").2 In my view, the court of appeals' mistake was to invalidate the Rule in its entirety based on two problematic applications. See Pawnee Well Users, Inc. v. Wolfe, 2013 CO 67, ¶ 21 n. 4, 320 P.3d 320 (noting that in order to raise a successful facial challenge, a plaintiff must demonstrate that the rule in question is "invalid in all its possible applications").
122 By prohibiting the Secretary from promulgating a rule that deviates from the $200 limitation in any way, the majority's opinion goes well beyond the court of appeals' opinion. Indeed, it directly conflicts with Sampson, which declined to draw a bright line itself but contemplated that one *240would be drawn by others. 625 F.3d at 1261 ("We do not attempt to draw a bright line below which a ballot-issue committee cannot be required to report contributions and expenditures. ... We say only that Plaintiff's contributions and expenditures are well below the line." (emphasis added)). Thus, under the majority's reasoning, the Secretary could not, for example, promulgate a rule that set the limitation at $200 for large-scale issue committees and at another amount for small-scale committees, nor could he promulgate a rule that set a limitation that is lower than $5,000 for any class of case.3
123 In the end, the majority leaves the Secretary with only one option: post-hoc, case-by-case adjudications to determine whether the particular small-scale issue committee in question is "sufficiently similar" to the one at issue in Sampson to warrant being excused from certain reporting requirements. Maj. op. 12 n. 8. This sort of after-the-fact, case-by-case adjudication of the applicability of campaign finance laws raises serious First Amendment concerns. See FEC v. Wisconsin Right to Life, 551 U.S. 449, 469, 127 S.Ct. 2652, 168 L.Ed.2d 329 (2007) (opinion of Roberts, C.J.) (holding that the First Amendment demands that an "objective" standard govern political speech, and that such a standard must "entail minimal if any discovery, to allow parties to resolve disputes quickly without chilling speech through the threat of burdensome litigation" and "eschew the open-ended rough-and-tumble of factors" which invites "complex argument" and "appeal") (citations and internal quotation marks omitted). It is thus a construction we should seek to avoid. Catholic Health Initiatives Colorado v. City of Pueblo Dept. of Finance, 207 P.3d 812, 822 (Colo.2009) (noting our "obligation to avoid interpretations that invoke constitutional deficiencies").
4 24 There is no question that we are not bound by Sampson. But the Secretary unquestionably is.4 The majority thus places the Secretary in the untenable position of abiding by Sampson, or abiding by this Court's order that essentially nullifies Sampson. Because I believe this tension is created only by the majority's misinterpretation of Sampson as it applies to the Secretary, I respectfully concur in the judgment in part and dissent in part.

. As an important preliminary note, I would find that plaintiffs Colorado Common Cause and Colorado Ethics Watch do not have standing to challenge Rule 4.1. In order to challenge a final agency action, plaintiffs must demonstrate that they are "adversely affected or aggrieved by" the action. § 24-4-106(4), CRS. (2013). Here, Rule 4.1 cannot adversely impact plaintiffs' activities in any way, as they have taken the position that they will abide by the more restrictive limitations in place prior to the Rule's promulgation regardless of the outcome of this litigation. To the extent that plaintiffs argue that they have an interest in ensuring that the Secretary complies with Colorado law, their standing argument also fails. While we have stated that "a citizen has standing to pursue his or her interest in ensuring that governmental units conform to the state constitution," Nicholl v. E-470 Pub. Highway Auth., 896 P.2d 859, 866 (Colo.1995), we made the statement in the context of taxpayer standing, and plaintiffs make no such claim of taxpayer status. The district court denied the Secretary's motion to dismiss for lack of standing, and the Secretary chose not to appeal that ruling. We have an obligation, however, to examine standing on our own. Romer v. Bd. of Cnty. Com'rs., 956 P.2d 566, 585 (Colo.1998). Although I would find that plaintiffs have no standing to challenge the Rule, I address the merits in order to respond to the majority opinion.


. The court of appeals also stated that "We do not agree with the Secretary ... that Sampson created a gap in the law, triggering his obligation to promulgate a rule." 2012 COA 147, ¶ 23, - P.3d --. I read this statement in conjunction with the court's ultimate holding, which is that the Secretary, in its view, misperceived the scope of the gap.


. Amici Citizens for Integrity argues that Rule 4.1's $5,000 limitation is too high, and the majority appears to have similar concerns. Maj. op. 1 14 (emphasizing $200 and $5,000).


. The court of appeals appeared to have difficulty with this point, noting that it "assum{ed] without deciding the Secretary is so bound [to follow Sampson]." 2012 COA 147, 124, -- P.3d --. The Secretary is not claiming that he is bound by Sampson by virtue of it being the law in the Tenth Circuit, as the court of appeals suggested, id. but rather because he was a party to the case.